FILED
                             NOT FOR PUBLICATION                            MAR 29 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DAVINDER SINGH,                                  No. 09-70362

               Petitioner,                       Agency No. A070-642-168

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 8, 2011 **

Before:        FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges.

       Davinder Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

proceedings due to ineffective assistance of counsel. Our jurisdiction is governed

by 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reopen, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir. 2003), and we deny in part

and dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying Singh’s motion to reopen

where the motion was filed more than six years after the BIA’s final order of

removal, see 8 C.F.R. § 1003.2(c)(2), and Singh failed to show he acted with the

due diligence required to warrant equitable tolling of the filing deadline, see

Iturribarria, 321 F.3d at 897. In light of our holding, we need not address Singh’s

contentions concerning the merits of his ineffective assistance of counsel claim.

      We lack jurisdiction to consider Singh’s challenge to the BIA’s underlying

order dismissing his appeal from the immigration judge’s decision, because this

petition for review is not timely as to that order. See Singh v. INS, 315 F.3d 1186,

1188 (9th Cir. 2003).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                      09-70362